EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Royal Craig on 02/08/2022.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 7, line 1, the term “claim 1” has been replaced with --Claim 6--.

Drawings
It is noted that the applicant has amended the issue with figure 4 but has forgotten to correct the issue with figure 1. The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The drawings are objected to because reference character “12” has been used to designate both lower cross-member and the vehicle body in figure 1, and removing the same reference 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 21 have the limitation of an elongate artificial muscle going from a limp hanging position to a stiff raising position thereby raising the mud flap. The definition of an artificial muscle from google is “muscle-like actuators, are materials or devices that mimic natural muscle and can change their stiffness, reversibly contract, expand, or rotate within one component due to an external stimulus”. Yoon (US-9937966-B1) has a sealed space 3 that can expand and contract similar to a muscle and controls the lifting and raising of deflector 30. Although Yoon teaches this artificial muscle when the muscle is limp in fig.2 the mud flap is retracted and when the muscle is stiffened as seen in fig.3 the deflector 30 is lowered toward the ground. Also, Yoon fails to teach a valve actuator mounted inside the cap of a vehicle since Yoon’s system is actuated based on a speed sensor signal sent to an electronic controller. Other pieces of prior art such as Bernard (US 20040164539 A1), Saxton (US 3248126 A), Martin (US 9352786 B1), Walters (US 6799808 B1), and many more teach pneumatic linear actuator that retract mud flaps by pushing or pulling on cables or arms connected to the mud flaps. The pneumatic linear actuators in these pieces of prior art do not read on an artificial muscle since the piston and cylinder of a pneumatic actuator do not mimic or function in the same way as a natural muscle. With no reason to modify a pneumatic linear actuator to become an artificial muscle in the field of mud flaps .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618